Exhibit 10.31

COLLECTIVE BRANDS, INC.

EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated effective November 10, 2011)

 

1. PURPOSE AND EFFECT OF PLAN

The purpose of the Plan is to provide associates, including executive officers,
an opportunity to purchase Common Stock of Collective Brands, Inc. (the
“Company”) through payroll deductions at a discount on a tax deferred basis. It
is believed that this will help attract, motivate and retain highly qualified
and talented associates who are important to the Company’s success. The Plan is
also intended to offer equity ownership in the Company to associates to
encourage them to enhance the value of the Company and therefore the price of
the Company’s Common Stock and the shareowners’ return.

The Plan is intended to comply with Code section 423 and to be a “tax
conditioned plan” within the meaning of SEC Rule 16b-3(c).

 

2. SHARES RESERVED FOR THE PLAN

There shall be reserved for issuance and purchase by Eligible Associates under
the Plan an aggregate of 6,000,000 shares of Common Stock, subject to adjustment
as provided in Section 16. Shares purchased for the Plan shall be purchased in
the open market or in private transactions, or a combination thereof.

 

3. DEFINITIONS

Where indicated by initial capital letters, the following terms shall have the
following meanings:

ACT: The Securities Exchange Act of 1934.

BASE COMPENSATION: The regular earnings of an Eligible Associate (before
withholding or other deductions), including overtime, after any salary reduction
contributions pursuant to elections under a plan subject to Code sections 125 or
401(k) and excluding bonuses and any other special payments; provided, that the
Committee may expand or narrow the definition of Base Compensation from time to
time so long as such definition is consistent with the requirements of
Section 423 of the Code.

BOARD: The Board of Directors of the Company.

BUSINESS DAY: Each day on which shares of Common Stock are or could be traded on
the New York Stock Exchange, or such other definition as the Committee may from
time to time specify.



--------------------------------------------------------------------------------

CODE: The Internal Revenue Code of 1986, as amended, or any subsequently enacted
federal revenue law. A reference to a particular section of the Code shall
include a reference to any regulations issued under the section and to the
corresponding section of any subsequently enacted federal revenue law.

COMMITTEE: The committee established pursuant to Section 13 to be responsible
for the general administration of the Plan.

COMMON STOCK: The Company’s common stock, $.01 par value.

COMPANY: Collective Brands, Inc., a Delaware corporation, and any successor by
merger, consolidation or otherwise.

ELIGIBLE ASSOCIATE: Each employee, including each executive officer, of the
Company and its domestic Subsidiaries who meet the eligibility requirements of
Section 4.

EMPLOYER: A Participating Company that is the employer of a Participant.

ENROLLMENT PROCEDURE: The procedure specified from time to time by the Committee
to enable an Eligible Associate to participate in the Plan and to authorize
payroll deductions pursuant to Section 5.

FAIR MARKET VALUE: The weighted average price per share paid for all shares
purchased on the date in question with respect to a determination of the
Purchase Price of Common Stock purchased other than from the Company by an
independent trustee or purchasing agent in arms-length transactions. For all
other purposes, Fair Market Value shall mean the average of the reported lowest
and highest sales prices per share for the Common Stock on the New York Stock
Exchange on the date in question, or, if there are no such sales on that date,
the reported lowest and highest sales prices per share for the Common Stock on
the New York Stock Exchange for the last Business Day prior to the date in
question for which sales of the Common Stock were reported.

INVESTMENT ACCOUNT: The account established for each Participating Associate to
hold Common Stock purchased under the Plan pursuant to Section 5.

INVESTMENT DATE: The date on which the shares of Common Stock are purchased for
the Plan.

MONTH: A calendar month.

PARENT: Any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, as of an Investment Date, each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.



--------------------------------------------------------------------------------

PARTICIPATING COMPANIES: The Company and its domestic Subsidiaries.

PARTICIPANT OR PARTICIPATING ASSOCIATE: Eligible Associates who elect to
participate in the Plan pursuant to Section 5.

PAYROLL DEDUCTION ACCOUNT: The account established for a Participating Associate
to hold payroll deductions pursuant to Section 5.

PLAN: The “Collective Brands, Inc. Employee Stock Purchase Plan” (formerly the
Payless ShoeSource, Inc. Stock Ownership Plan), as set forth herein and as
amended from time to time.

PURCHASE PRICE: The price for each whole and fractional share of Common Stock,
including those purchased by dividend reinvestment, which shall be 95% of the
lower of the (a) Fair Market Value of such whole or fractional share on the
first day of the Purchase Period or (b) the Fair Market Value of such whole or
fractional share on the Investment Date; provided, however, the Committee may
change such purchase price so long as the purchase price is not lower than the
lesser of (i) 85% of the Fair Market Value of the Common Stock on the first day
of the applicable purchase period, and (ii) 85% of the Fair Market Value of the
Common Stock on the Investment Date.

PURCHASE PERIOD: That period specified by the Committee during which payroll
deductions shall be accumulated for the purchase of Common Stock under the Plan;
provided, that such period shall not have a duration that exceeds the
limitations provided in Section 423(b)(7) of the Code.

RULE 16B-3: Rule 16b-3 of the Securities and Exchange Commission promulgated
under the Act, as now and hereafter amended.

SUBSIDIARY OR SUBSIDIARIES: Any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, as of an
Investment Date, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

TRUSTEE: The trustee of the Plan designated by the Committee as provided in
Section 13.

 

4. ELIGIBLE ASSOCIATES

Participation in the Plan shall be open to each associate of a Participating
Company (including each executive officer of the Company) who has been
continuously employed by one or more Participating Companies for at least six
months; provided, that the Committee may establish such other or different
employment requirements as it may deem appropriate so long as such other or
different requirements are consistent with the provisions of Section 423 of the
Code. For purposes of this section any break in service of less than thirty-one
days shall not be deemed to constitute a discontinuance of employment, unless
the Committee shall otherwise provide.



--------------------------------------------------------------------------------

No director of the Company or of any its Subsidiaries who is not an associate
shall be eligible to participate in the Plan.

 

5. ELECTION TO PARTICIPATE; METHOD OF PURCHASE; INVESTMENT ACCOUNTS; DIVIDENDS

5.1 ELECTION TO PARTICIPATE. Each Eligible Associate may become a Participant
effective on the first day of any Month coincident with or following the date
the Participant becomes an Eligible Associate by complying with the Enrollment
Procedure authorizing specified regular payroll deductions from the
Participant’s Base Compensation. Such regular payroll deductions shall be
subject to a minimum deduction of $5.00 per weekly pay period and $10.00 per
bi-weekly pay period and a maximum deduction of $480.00 per weekly pay period
and $960.00 per bi-weekly pay period; provided, that the Committee may increase
or decrease such minimum and maximum deductions from time to time. All regular
payroll deductions shall be credited to the Payroll Deduction Account that the
Company has established in the name of the Participant.

5.2 PURCHASE OF COMMON STOCK. Each Participating Associate having eligible funds
in the Participant’s Payroll Deduction Account on an Investment Date shall be
deemed, without any further action, to have purchased the number of shares which
the eligible funds in the Participant’s Payroll Deduction Account could purchase
at the Purchase Price on that Investment Date. All shares purchased shall be
maintained by the Trustee in separate Investment Accounts for Participating
Associates. Fractional shares will be allocated to accounts under the Plan
unless the Committee otherwise provides; provided that share certificates shall
only be issued for whole shares. If fractional shares are not allocated to
accounts under the Plan, amounts that otherwise would have been applied to the
purchase of fractional shares will continue to be held for the Participant and
be applied towards the purchase of shares on the last day of the next Purchase
Period.

5.3 TIMING AND MANNER OF PURCHASE. The Committee shall designate Purchase
Periods during which funds shall be accumulated in Payroll Deduction Accounts
for the purchase of Common Stock. Until otherwise specified the Purchase Periods
shall consist of each Month in a year. The Investment Date shall occur during an
interval immediately following the end of each Purchase Period having such
duration as the Committee shall from time to time specify, provided that until
the Committee otherwise specifies, such interval shall be the ten Business Days
immediately following the end of the quarterly Purchase Period. However, nothing
contained in this Plan shall authorize the Committee, the Company or any
affiliate of the Company to exercise any direct or indirect control or influence
over the times when, or the prices at which, the Trustee or its independent
agent may purchase the Common Stock for the



--------------------------------------------------------------------------------

Plan, the amounts of the Common Stock to be purchased, the manner in which the
Common Stock is to be purchased, or the selection of a broker or dealer (other
than the Trustee) through which purchases may be executed; provided, that the
Company, the Committee and affiliates of the Company, shall not be deemed to
have such control or influence solely because the Committee revises not more
than once in any three month period the basis for determining the amount of the
Company’s contributions to the Plan, the basis for determining the frequency of
the Company’s allocations to the Plan, or any formula in the Plan that
determines the amount or timing of shares to be purchased by the Trustee.

5.4 DIVIDENDS AND OTHER DISTRIBUTIONS. All cash dividends paid with respect to
the whole and fractional shares of the Common Stock and shares so purchased
shall be reinvested in Common Stock on the immediately following Investment Date
and added to the shares held for a Participating Associate in the Participant’s
Investment Account. Stock dividends and stock splits received by the Plan will
be credited to Participants having Common Stock allocated to their Investment
Account to the extent that they are attributable to such allocated Common Stock.
Property, other than shares of Common Stock or cash, received by the Trustee as
a distribution with respect to Common Stock allocated to Participant Common
Stock accounts will be distributed in kind to Participants in proportion to the
number of shares of Common Stock contained in their Investment Account.

5.5 STOCK PURCHASES. The Trustee shall effect purchases of Common Stock on the
open market or in private transactions. Purchases shall be made using total
amounts contained in all Payroll Deduction Accounts immediately preceding the
purchase. The Company will pay the difference between the Purchase Price and the
price at which such shares are purchased for the Plan on or prior to the
required closing date for the purchase. Expenses incurred in the purchase of
shares shall also be paid by the Company.

5.6 PAYMENT OF DEDUCTIONS TO THE TRUSTEE. Participating Companies shall pay to
the Trustee or to the order of the Trustee payroll deductions made during a
Month prior to the time required for the closing of purchases of Common Stock
for the Plan, as directed by the Committee. Interest shall not accrue on any
amount paid to the Trustee or otherwise allocated to an Investment Account
pending investment in Common Stock or other distribution.

 

6. CHANGE IN PARTICIPATION, WITHDRAWALS AND DISTRIBUTIONS

6.1 PERIOD OF PARTICIPATION. After an Eligible Associate has become a
Participant in the Plan, such participation will continue thereafter, so long as
the Plan continues in effect, until the employment of the Participant with all
Participating Companies terminates, the Participant ceases to make contributions
to the Plan and makes a complete withdrawal from the Plan, or the Participant
ceases to be an Eligible Associate.



--------------------------------------------------------------------------------

6.2 CHANGE IN PARTICIPATION. A Participant may change the amount of the
Participant’s payroll deductions in accordance with rules established by the
Committee.

6.3 PARTIAL WITHDRAWALS. The Trustee shall deliver whole shares allocated to a
Participant’s Investment Account upon written request for a partial withdrawal
received in accordance with rules established by the Committee so long as the
Participant’s Investment Account following such delivery contains at least one
share or such other amount as the Committee may from time to time require.
Deliveries shall be made as soon as practicable after the request is received.

6.4 COMPLETE WITHDRAWAL, TERMINATION OF EMPLOYMENT, DEATH. A Participant may
effect a complete withdrawal from the Plan by giving notice in accordance with
rules established by the Committee. A withdrawal from the Plan shall also be
deemed to occur at such time as the Participant ceases to be an Eligible
Associate for any reason, including death, or upon the occurrence of such other
event as may herein be specified as one which triggers a withdrawal. The
Employer shall give prompt notice to the Trustee of such withdrawal. Upon any
such withdrawal the Participant, or the Participant’s beneficiary or estate in
the case of death, shall be entitled to receive from the Trustee, as soon as
practicable after the Trustee shall have completed its purchases of Common Stock
hereunder with all funds attributable to amounts received by the Trustee with
respect to the part of the Purchase Period that precedes the effective date of
such withdrawal: (a) the number of whole shares of Common Stock credited to the
account of such Participant, (b) cash in the amount of any fractional share
credited to the Participant’s Investment Account and (c) any cash balance
credited to such Participant’s Accounts which has not been invested by the
Trustee. In the case of the death of the Participant the deliveries shall be
made to the beneficiary designated by the Participating Associate in a writing
filed with the Company. If no beneficiary has been designated, or if the
designated beneficiary does not survive the Participating Associate, such amount
and all shares shall be delivered to the Participant’s estate.

6.5 PLAN RE-ENTRY; SUSPENSION DURING APPROVED LEAVE. A Participant who withdraws
from the Plan and continues to otherwise be an Eligible Associate may re-enter
the Plan in accordance with such rules as the Committee may establish; provided
that until the Committee otherwise specifies, re-entry may be effected at any
time in accordance with the Enrollment Procedure. A Participant whose
contributions under the Plan shall have been temporarily discontinued shall not
be considered to have withdrawn from the Plan.

 

7. REGISTRATION OF SHARES

The shares to be delivered to a Participant will be issued in such registration
as shall have been specified by the Participant in accordance with procedures
established by the Committee. The Committee may, in its discretion, restrict the
use of any form of registration other than registration solely in the name of
the Participant and may permit such other registrations as may be permitted
under Section 423 of the Code and related Code sections and rules. The shares of
a Participant who is a minor may, with the consent of the Committee, and upon
written instructions by such associate, be registered in the name of an adult as
custodian for such minor associate.



--------------------------------------------------------------------------------

8. REQUIRED NOTICE OF SUBSEQUENT SALE

As a condition of participation in the Plan, each Participating Associate agrees
to notify the Company if the Participant sells or otherwise disposes of any of
the Participant’s shares of Common Stock within two years of the Investment Date
on which such shares were purchased.

 

9. STATEMENT OF ACCOUNT

As soon as practicable after the end of each calendar quarter each Participant
will receive from the Trustee or the Company a statement of the Participant’s
account with respect to such period, subject to the right of the Committee to
prescribe the form and content of such statement and to otherwise change the
frequency, coverage and delivery of such statement.

 

10. EXERCISE OF VOTING AND OTHER RIGHTS

Prior to the time when the Trustee makes delivery to the Participating Associate
of the shares of Common Stock held in the Participant’s Investment Account, the
Trustee will exercise all voting rights pertaining to the shares of Common Stock
allocated to the Investment Account of each Participant only in accordance with
written directions, if any, given to the Trustee by such Participant prior to
the date fixed for the exercise of such voting rights. In the absence of such
direction, the Trustee shall not vote allocated shares but may vote any
unallocated Common Stock in its discretion. All stock rights or offers received
by the Trustee with respect to any Common Stock held by it hereunder shall be
exercised by the Trustee to the extent appropriately specified in writing by
Participants with respect to Common Stock allocated to the Investment Accounts
of such Participants. Rights or offers relating to any unallocated Common Stock
shall be exercised or otherwise disposed of by the Trustee in its discretion.

 

11. DESIGNATION OF BENEFICIARY

A Participant may file with the Company a written designation of a beneficiary
with respect to the assets in the accounts of the Participant in the event of
the Participant’s death, provided that no such designation shall be effective
unless so filed prior to the death of the Participant. The written designation
of a beneficiary filed with the Company may be changed or revoked by the sole
action of the Participant unless such action is precluded by statute. If upon
the death of a Participant there is doubt as to the right of any beneficiary to
receive any amount, the Committee may direct the Trustee to retain such amount,
without liability for any interest thereon, until the rights thereto are
determined, or the Committee may direct the Trustee to distribute such amount
into any court of appropriate jurisdiction, in either of which events neither
the Trustee nor the Committee nor any Employer shall be under any further
liability to anyone with respect to such amount.



--------------------------------------------------------------------------------

12. SALE OF SHARES

A Participating Associate shall have the right to direct the Trustee to sell
shares in the Participant’s Investment Account in lieu of a withdrawal or
distribution of the shares in kind; provided that the Committee may adopt rules
regulating such elections, the timing of such sales, and requirements that sales
be aggregated with other sales. The Committee may also choose to completely or
temporarily suspend or terminate such rights. Upon any permitted direction to
sell, the Trustee will sell all shares allocated to the Investment Account that
are covered by the direction together with any fractional interest that may be
aggregated with other fractional interests into a whole share, and remit the
proceeds of such sale, less brokerage commissions and other selling expenses to
the Participant or other permitted distributee. The Trustee may, consistent with
applicable securities laws, sell the shares in private transactions, in the open
market, or to the Company. If so directed the Trustee shall sell the shares to
the Company. Any sale of shares to the Company shall be effected at Fair Market
Value on the date of purchase.

 

13. ADMINISTRATION OF THE PLAN

13.1 THE COMMITTEE. The Plan shall be administered by the Committee, which shall
consist of not less than two members appointed by the Board. Committee members
shall be directors, officers or salaried employees of the Company. The Board
from time to time may appoint members previously appointed and may fill
vacancies, however caused, in the Committee.

13.2 THE TRUSTEE. The Committee will designate one or more individuals, a bank,
trust company or investment firm having trust powers to act as trustee under the
Plan (the “Trustee”), with the right in the Committee to change such designation
in its discretion. The Trustee will hold all funds received by it under the Plan
and, until delivery thereof to the Participants hereunder, all shares of Common
Stock acquired by the Trustee under the Plan. The Trustee may rely on all
orders, requests, and instructions with respect to the Plan given in writing and
signed by any person authorized by the Committee or the Company’s Board of
Directors, and the Trustee shall not be liable to any person for any action
taken in accordance therewith. The Trustee or such other agent as the Trustee
may appoint to effect purchases under the Plan shall be an “agent independent of
the issuer” within the meaning of Regulation M of the Securities and Exchange
Commission, as amended.

13.3 AUTHORITY OF THE COMMITTEE. Subject to the express provisions of the Plan,
the Committee shall have the authority to take any and all actions (including
directing the Trustee as to the acquisition of shares) necessary to implement
the Plan, to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary or
advisable in administering the Plan. All of such determinations shall be final
and binding upon all persons. A quorum of the



--------------------------------------------------------------------------------

Committee shall consist of a majority of its members and the Committee may act
by vote of a majority of its members at a meeting at which a quorum is present,
or without a meeting by a written consent to the action taken signed by all
members of the Committee. The Committee may request advice or assistance or
employ such other persons as are necessary for proper administration of the
Plan. To the extent that the Committee exercises discretionary authority with
respect to the establishment and modification of rules, regulations and
guidelines for the administration of the Plan, such rules and rule changes shall
be made to apply uniformly to all Participants, consistent with the requirements
of Section 423 of the Code.

 

14. LIMITATION ON PURCHASES

No Participating Associate may purchase during any one calendar year under the
Plan (or under any other plan of the Company, a Parent or Subsidiary qualified
under Code section 423) shares of Common Stock having an aggregate Fair Market
Value (determined by reference to the Fair Market Value on each Investment Date)
in excess of the limitations of Code section 423(b)(8).

A Participating Associate’s Payroll Deduction Account may not be used to
purchase Common Stock on any Investment Date to the extent that after such
purchase the Participating Associate would own (or be considered as owning
within the meaning of Code section 424(d)) stock possessing 5 percent or more of
the total combined voting power of the Company or its Parent or Subsidiary. For
this purpose, Common Stock which the Participating Associate may purchase under
any outstanding rights to purchase shall be treated as owned by such
Participating Associate. As of the first Investment Date on which this paragraph
limits a Participating Associate’s ability to purchase Common Stock, the
associate shall cease to be an Eligible Associate.

 

15. RIGHTS NOT TRANSFERABLE

Rights under the Plan are not transferable by a Participating Associate
otherwise than by will or the laws of descent and distribution, and are
exercisable, during the Associate’s lifetime, only by the Associate.

 

16. CHANGE IN CAPITAL STRUCTURE

In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation or
other change in the Company’s capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of Common Stock or preferred stock of the Company), the number
and kind of shares of stock or securities of the Company to be subject to the
Plan, the maximum number of shares or securities which may be delivered under
the Plan, the selling price and other relevant provisions shall be appropriately
adjusted by the Committee, whose determination shall be binding on all persons.



--------------------------------------------------------------------------------

If the Company is a party to a consolidation or a merger in which the Company is
not the surviving corporation, a transaction that results in the acquisition of
substantially all of the Company’s outstanding stock by a single person or
entity, or a sale or transfer of substantially all of the Company’s assets, the
Committee may take such actions with respect to the Plan as the Committee deems
appropriate.

Notwithstanding anything in the Plan to the contrary, the Committee may take the
foregoing actions without the consent of any Participant, and the Committee’s
determination shall be conclusive and binding on all persons for all purposes.

 

17. AMENDMENT OF THE PLAN

The Board of Directors may at any time, or from time to time, amend the Plan in
any respect; provided, however, that the shareholders of the Company must
approve any amendment that would (i) increase the number of securities that may
be issued under the Plan, or (ii) modify the requirements as to eligibility for
participation in the Plan.

 

18. TERMINATION OF THE PLAN

The Plan and all rights of associates hereunder shall terminate:

a. on the Investment Date that Participating Associates become entitled to
purchase a number of shares greater than the number of reserved shares remaining
available for purchase; or

b. at any date at the discretion of the Board of Directors.

In the event that the Plan terminates under circumstances described in
(a) above, reserved shares remaining as of the termination date shall be issued
to Participating Associates on a pro rata basis. Upon termination of the Plan,
all amounts in an associate’s Payroll Deduction Account that are not used to
purchase Common Stock will be refunded.

 

19. EFFECTIVE DATE OF PLAN

The Plan was approved by the Board of Directors on March 20, 1997, and shall
become effective on August 1, 1997, subject to receiving shareholder approval.

 

20. GOVERNMENT AND OTHER REGULATIONS

The Plan, and the grant and exercise of the rights to purchase shares hereunder,
and the Company’s obligation to sell and deliver shares upon the exercise of
rights to purchase shares, shall be subject to all applicable federal, state and
foreign laws, rules and regulations, and to such approvals by any regulatory or
government agency as may, in the opinion of counsel for the Company, be
required.



--------------------------------------------------------------------------------

21. INDEMNIFICATION AND LIABILITY OF COMMITTEE AND TRUSTEE

The Committee and all persons employed by each Participating Company who are
engaged in administering the Plan shall be entitled to rely upon all valuations,
certificates and reports furnished by the Trustee or by any accountant or
actuary selected by the Committee and upon all opinions given by any legal
counsel selected by the Committee. The members of the Committee, the Trustee,
each Participating Company, and all persons employed by each Participating
Company and the Trustee who are engaged in administering the Plan (a) shall be
fully protected with respect to any action taken by them in good faith and all
actions so taken shall be conclusive and binding upon all persons having or
claiming to have any interest under the Plan; and (b) shall not be personally
liable by reason of any instrument made or executed by them or on their behalf
or in the course of administering the Plan or for any mistake of judgment made
by them or any other person, or for any neglect, omission or wrongdoing of any
other person or for any loss to the Plan unless resulting from their own willful
misconduct. No member of the Committee shall have any liability to any person
for any action or omission except each for his own individual willful
misconduct.

Service on the Committee shall constitute service as a director of the Company
so that members of the Committee shall be entitled to indemnification and
reimbursement as directors of the Company pursuant to its Articles of
Incorporation and Bylaws.

In addition to the foregoing, each member of the Committee, the Trustee, and
each director and officer of each Participating Company shall be indemnified by
the Company against all expenses (including costs and attorneys fees) actually
and necessarily incurred or paid by such person in connection with the defense
of any action, suit or proceeding in any way relating to or arising from the
Plan to which the Participant may be made a party by reason of the party being
or having been such member of the Committee, Trustee, director or officer or by
reason of any action or omission or alleged action or omission by him in such
capacity, and against any amount or amounts which may be paid by him (other than
to the Employer) in reasonable settlement of any such action, suit or
proceeding, where the Company has consented to such settlement. In cases where
such action, suit or proceeding shall proceed to final adjudication, such
indemnification shall not extend to matters as to which it shall be adjudged
that such member of the Committee, Trustee, director or officer is liable for
willful misconduct in the performance of the duties of such person as such. The
right of indemnification herein provided shall not be exclusive of other rights
to which any member of the Committee, Trustee, director or officer may now or
hereafter be entitled, shall continue as to a person who has ceased to be such
member of the Committee, Trustee, director or officer and shall inure to the
benefit of the heirs, executors, administrators, successor or assigns of such
members of the Committee, director or officer.



--------------------------------------------------------------------------------

22. APPLICABLE LAW

The place of administration of the Plan shall conclusively be deemed to be
within the State of Kansas and the validity, construction, interpretation and
administration of the Plan and of any rules or regulations or determinations or
decisions made thereunder, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be governed by and be
determined exclusively and solely in accordance with, the laws of the State of
Kansas. Without limiting the generality of the foregoing, the period within
which any action arising under or in connection with the Plan, or any payment or
award made or purportedly made under or in connection therewith, must be
commenced shall be governed by the laws of the State of Kansas, irrespective of
the place where the act or omission complained of took place and of the
residence of any party to such action and irrespective of the place where the
action may be brought.